WHEELER, District Judge.
These are horses conceded, in argument, to have been so trained and used in exhibitions as to be implements of occupation of the plaintiff. The ship in which he came would not bring them, and they arrived otherwise a few days after he did. They were not in his possession as of a person at the time •‘arriving within the United States,” within the requirement of paragraph 686 of the act of 1890, for he was not then arriving, but had arrived some time before. Rosenfeld v. U. S., 13 C. C. A. 450, 66 Fed. 303. The evidence taken in this court shows that they had been used abroad as family carriage horses for three years before being brought to this country. Arthur v. Morgan, 112 U. S. 495, 5 Sup. Ct. 241, shows that a family carriage used abroad comes within the words “household effects,” of paragraph 516. The reasoning by which this conclusion is arrived at in that case would seem to include the carriage horses necessary for the use of the carriage as well as the carriage itself. This construction has been put by the treasury department on importations of carriage horses since that time. This decision and the course of the department seem to require that these horses should be classified as household effects, under paragraph 516. Decision reversed.